NATIONWIDE MUTUAL FUNDS Nationwide Bond Index Fund Supplement dated April 21, 2011 to the Summary Prospectus dated March 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. The table following “Portfolio Management – Portfolio Managers” is deleted and replaced with the following: Portfolio Manager Title Length of Service Lee Sterne Senior Portfolio Manager, BlackRock Since December 2009 Scott Radell Senior Portfolio Manager, BlackRock Since December 2009 Karen Uyehara Director and Portfolio Manager, BlackRock Since April 2010 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
